Citation Nr: 1720696	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-04 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an extraschedular rating for allergic rhinitis.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 2000 to June 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Agency of Original Jurisdiction (AOJ) for the Veteran's case is the RO in San Diego, California.  

The Veteran initially requested a video Board hearing in a February 2013 statement.  However, she withdrew this hearing request in a December 2013 statement.  Therefore, her request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2016).

In a May 2015 decision, the Board remanded the matters on appeal for additional procedural and evidentiary development.  Specifically, the Board determined that a claim for entitlement to a TDIU was reasonably raised by the record and remanded this issue for additional development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also granted a 10 percent disability rating for allergic rhinitis since January 2013 on a schedular basis, and remanded the claims of entitlement to service connection for an acquired psychiatric disorder and entitlement to an extraschedular rating for allergic rhinitis, as this claim was inextricably intertwined with the Veteran's claim of entitlement to a TDIU.  The record shows that the Veteran did not appeal the Board's assigned rating for allergic rhinitis on a schedular basis and that the AOJ granted entitlement to service connection for an anxiety disorder associated with the Veteran's service-connected eczema by a July 2016 rating decision.  Thus, the only issues currently before the Board are entitlement to an extraschedular rating for allergic rhinitis and entitlement to a TDIU.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.



FINDINGS OF FACT

1.  The Veteran's chronic allergic rhinitis disability does not cause marked interference with employment or frequent periods of hospitalization.  

2.  The Veteran's service-connected disabilities do not prevent her from securing or following gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an extraschedular rating for allergic rhinitis have not been met at any time during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Codes (DCs) 6513, 6522 (2016).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In May 2015, the Board remanded the case to ask the Veteran to identify any pertinent outstanding VA and private treatment records, provide her with additional notice for her TDIU claim, schedule her for a VA examination for her acquired psychiatric disorder claim, and issue a supplemental statement of case (SSOC) if any benefit was denied by the RO.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).
Increased Rating for Allergic Rhinitis on an Extraschedular Basis

As noted above, the Veteran's claim for an increased rating for allergic rhinitis on a schedular basis was adjudicated by the Board's May 2015 decision.  In disability rating cases, VA assesses the level of disability from the initial grant of service connection or one year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The Veteran filed an increased rating claim on February 8, 2011; thus, the Board considered whether a higher disability rating, on a schedular basis, was warranted since February 8, 2010.  

In the May 2015 decision, the Board assigned a 10 percent disability rating, on a schedular basis, since January 14, 2013, but determined that the Veteran's symptoms did not warrant a compensable disability rating, on a schedular basis, prior to that date.  Specifically, the Board determined that the Veteran's symptoms did not approximate a compensable disability rating prior to January 14, 2013 under 38 C.F.R. § 4.97, DC 6522, which rates the symptoms of allergic or vasomotor rhinitis.  However, the Board concluded that since January 14, 2013, the Veteran's allergic rhinitis symptoms were more appropriately rated under 38 C.F.R. § 4.97, DC 6513 and warranted a 10 percent disability rating.  Butts v. Brown, 5 Vet. App. 532, 538 (1993) (noting that a choice of DC should be upheld if supported by explanation and evidence).  The Board then remanded the claim of entitlement to an extraschedular rating for allergic rhinitis because this claim was inextricably intertwined with the Veteran's claim of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court of Appeals for Veterans Claims (Court) held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Referral to the Under Secretary for Benefits or the Director of the Compensation Service for extraschedular consideration is not warranted.  A comparison of the Veteran's disabilities and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran's allergic rhinitis was rated on a schedular basis as noncompensable (zero percent) pursuant to 38 C.F.R. § 4.97, DC 6522 prior to January 14, 2013.  A 10 percent rating is assigned for allergic or vasomotor rhinitis without polyps but with a greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  Id. A 30 percent evaluation is assigned for allergic or vasomotor rhinitis with polyps.  

Since January 14, 2013, the Veteran's chronic allergic rhinitis symptoms have been rated as 10 percent disabling because she had six non-incapacitating episodes per year of sinusitis symptoms, without a diagnosis of sinusitis, characterized by headaches, pain, and purulent discharge or crusting.  Sinusitis is rated under 38 C.F.R. § 4.97, DC 6513, and provides that a 10 percent disability rating is warranted when a veteran has either one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned when a veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.  An accompanying Note states that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  Id.

VA medical center treatment records dated after February 8, 2010, demonstrate the Veteran's use of prescriptions for her allergies, including Allegra and Claritin.  Additional treatment for or complaints of symptoms of allergic rhinitis beyond the use of medication is not shown.  In December 2011, the Veteran's nose was found to be clear on examination and treatment notes dated in April 2012 include the Veteran's denial of rhinorrhea, sneezing, or sinus pain or tenderness.

The claims file contains a May 2011 letter from the Veteran's doctor, Dr. N.Y., stating that the Veteran should be excused for three days of missed work as she could not be exposed to gas fumes, dust, cleaning chemicals, or heavy lifting due to a medical condition. 

At a June 2011 VA examination, the Veteran stated that she used oral medication for allergies and that she used to work at a gas station but had to quit due to exposure to dust.  She also contended that it was annoying to sneeze and have her nose itch.  The examiner determined that the Veteran was not limited by her rhinitis in her activities of daily living.  A physical examination revealed a deviated septum to the right, but there was no turbinate hypertrophy or nasal polyp visualized.  There was a 50 percent obstruction in the right nostril.  She was diagnosed with perennial allergic rhinitis.

In a February 2013 substantive appeal form (VA Form 9), the Veteran sought a higher rating for allergic rhinitis because she took regular medication and she alleged that her condition was still a "severe and daily problem."

In a December 2013 statement in support of her claim, the Veteran stated that she felt her symptoms were worse.  She contended that at times she felt like she could not breathe and like her "nose was going to fall off."

During a January 2014 VA examination, the Veteran reported difficulty breathing and pain in the nose and forehead.  She reported that her symptoms were worse in cold weather and dust storms.  The Veteran reported use of continuous medication for her allergies.  She also endorsed six non-incapacitating episodes of symptoms characterized by headaches, pain, and purulent discharge or crusting in the past twelve months.  The Veteran did not report incapacitating episodes of symptoms.  The examiner concluded that the Veteran did not have sinusitis.  A physical examination revealed less than 50 percent obstruction of the nasal passages on both sides due to rhinitis, no complete obstruction on either nostril due to rhinitis, no permanent hypertrophy of the nasal turbinates, and no nasal polyps.  The examiner noted that there was no change in the Veteran's diagnosis of active chronic allergic rhinitis.

The Board already considered the abovementioned evidence in adjudicating the Veteran's allergic rhinitis on a schedular basis in May 2015.  This evidence also shows that the Veteran's symptoms included an itchy nose and sneezing, and that her symptoms were worse in cold weather and dust storms.  She was required to take prescription oral medication for her symptoms.  These complaints and symptoms are not included in the rating criteria and have otherwise been left uncompensated or unaccounted for by her assigned schedular rating in the May 2015 Board decision.  See 38 C.F.R. § 4.97, DCs 6513, 6522; see also Thun, 22 Vet. App. at 115.  

However, the Board finds that the Veteran's chronic allergic rhinitis disability does not cause marked interference with employment or frequent periods of hospitalization.  Specifically, while a May 2011 letter from a VA doctor indicated that the Veteran should be excused from work due to her inability to be exposed to gas fumes, dust, and cleaning chemicals, the doctor asked that she be excused for four days.  Although the Veteran asserted during the June 2011 VA examination that she had to quit her job at a gas station due to allergic exposure to dust, she also noted that she could largely perform all job functions.  Her complaint was that her symptoms caused an itchy nose and sneezing.  Furthermore, the examiner noted that her symptoms did not limit her activities of daily living.  Similarly, a January 2014 VA examiner determined that the Veteran's rhinitis symptoms did not impact her ability to work.  Overall, these symptoms and complaints do not indicate marked interference with employment because they are minor in duration and severity as they have resulted in loss of work for approximately four days and have required her to take allergy medication and experience worse symptoms around dust and cold weather.  None of the medical or lay evidence indicates that the Veteran's symptoms have caused frequent periods of hospitalization.  Thus, referral for extraschedular consideration to the Under Secretary for Benefits or the Director of the Compensation Service is not warranted.  

Accordingly, the evidence does not show that entitlement to an extraschedular rating for allergic rhinitis is warranted at any time during the appeal.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

TDIU

The Board determined that an issue of entitlement to a TDIU was reasonably raised by the record in its May 2015 decision.  See Rice, 22 Vet. App. at 455.

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2016).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes, but is not limited to, employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Veteran receives VA compensation for eczema (rated as 30 percent disabling), an anxiety disorder (rated as 30 percent disabling), and chronic allergic rhinitis (rated as 10 percent disabling).  These disabilities combine to 60 percent.  Thus, the Veteran does not meet the criteria under 38 C.F.R. § 4.16(a); however, VA allows for extraschedular consideration under 38 C.F.R. § 4.16(b).  The question to be answered is whether the Veteran's service-connected disabilities prevent her from securing or following a substantially gainful occupation.  

An October 2006 VA primary care note showed that the Veteran previously worked as a customer service agent for an electronics retail company.  

A December 2010 VA treatment record shows that that Veteran was attending college.  

In an April 2011 VA psychology consultation note, the Veteran reported that her mood was most impaired at work.  The doctor noted that the Veteran's longest job was in the Navy and that she had worked as a manager for the previous three years.  The Veteran reported she had one year left for her bachelor's degree in criminal justice, and that she was taking night classes for cosmetology.

A May 2011 letter from the Veteran's former employer showed that the Veteran was employed from July 2008 to May 2011 for an oil company.  She initially worked as a cashier, but she was promoted to a gas station manager position after one year.  The former employer described her as an excellent employee and manager, and indicated that it was unfortunate that she was unable to continue to work for the company.   

In March 2016, the Veteran stated that she was unemployed due to being pregnant and that she was unable to obtain employment.  VA responded to her statement by sending her a formal application for TDIU (VA Form 21-8940) and asked for additional information regarding her education level, past employment, and financial situation.  The Veteran did not reply to VA's requests for additional information nor submit an application, which would have provided VA with more information.  

In addition to the medical evidence noted above, a March 2011 VA examiner determined that the Veteran's eczema disability did not impact her ability to work or her functional status.  Similarly, a January 2014 VA examiner determined that the Veteran's allergic rhinitis did not impact her ability to work.  

In May 2011, a VA doctor noted that the Veteran was employed and that due to her medical condition, she cannot be exposed to gas fumes, dust, cleaning chemicals, or heavy lifting.  The doctor indicated that the Veteran should be excused from work for four days in May 2011.  This doctor also noted in another May 2011 VA treatment note that he could not place the Veteran on disability given that she is capable of working and her anxiety symptoms could be treated.  

During a June 2011 VA examination, the Veteran stated that she used to work at a gas station but had to quit because of allergic exposure to dust at the station.  However, she also stated that apart from having an itchy nose and sneezes, she could largely perform all job functions when she took her antihistamine medication.  The examiner determined that her rhinitis symptoms did not cause any limitation in activities of daily living.  

An April 2015 VA nurse practitioner note showed that the Veteran worked outside of her home.  

A June 2015 VA examiner noted that the Veteran was not currently in school because she was taking care of her daughter.  The examiner explained that the Veteran was previously in college to study criminal justice and that she planned to return when her daughter grows up.  The Veteran worked from 2007 to 2010 at a gas station but had to quit because she was exposed to abrasive materials that worsened her eczema.  Currently, she worked full time as a customer service representative at a party rental company for seven months.  She told the examiner that she was comfortable and able to work at her current employment.  The Veteran described her work as not being stressful.   

The Board has considered the opinions of the VA examiners and other medical professionals; however, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). 

Upon review of all lay and medical evidence, the Board finds that the Veteran's level of disability, given her education, training, and experience, would not render it impossible for the average person to obtain or retain substantially gainful employment of some type based solely on her service-connected disabilities.  Van Hoose, 4 Vet. App. at 363.  Although the most recent evidence from March 2016 indicates that she is unemployed and cannot obtain employment, the Veteran has asserted that this is due to her pregnancy.  While she experiences occupational impairment as a result of her service-connected disabilities, which is reflected in her combined total rating of 60 percent, the record does not indicate that she is unable to obtain or retain gainful employment.  The Board recognizes that she quit her job working at a gas station in 2010 because her itchy nose and sneezing symptoms annoyed her; however, this is not enough to warrant entitlement to a TDIU because there is no indication that she is incapable of performing the physical and mental acts required by active or sedentary employment.  Id.  A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  Furthermore, the Veteran has shown that she is able to work, such as during the June 2015 VA examination in which she described her full time employment in customer service.  The record also shows that she previously attended college to receive a degree in criminal justice.  The Veteran's employment history of working as a customer service representative, a cashier, and manager, and her college education would also not impair her ability to work in a sedentary or labor-intensive environment.  Thus, although there is some impairment as a result of her service-connected disabilities, the facts of this case are not outside the norm and would not warrant referral to the Director of Compensation Services.  

Given these reasons, the Board finds that the Veteran's service-connected disabilities do not prevent her from securing or following gainful employment.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.



ORDER

An extraschedular rating for allergic rhinitis is denied.

Referral for a TDIU is denied. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


